Title: Abigail Adams to Mary Smith Cranch, 19 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Quincy 19 June 1798
          
          I expected to have heard from you on Saturday, but no Letter came and on Wedensday but still no Letter. I was dissapointed, but knowing your many avocations I concluded it must arise from thence. I hope not from Sickness tho you wrote me you was not well. I who have more leisure, and no care of Family affairs but my order can and do devote almost every morning in writing to some Friend or other.
          You will hear before this reaches you of the arrival of mr Marshall at Nyork. mr Pinckney is gone to the South of France, with a permit, for the Health of a daughter suposed in a consumption. mr Gerry stays untill he hears from our Government which as appears to me, is a very wrong step. The Government you will be informd received last week an other dispatch of a Letter from Talleyrand, and a very lengthy reply by our Envoys—which being in a press copy & part cypher, two copies being to be prepared of it, could not be got ready in one or two days— in the mean time Talleyrand had sent out to Bache his Letter, for to be publishd here, & without, the replie of our Envoys. this he exaltingly gave to the publick on saturday. it really appears a very fortunate circumstance that, our Government, should have received tho by an other conveyance the dispatches about the same time and so soon be able to counteract the villany intended by Talleyrand. it has an other good effect, that of convincing the most unbelieving—of the close connection between the Infernals of France & those in our own Bosoms, and in any other Country Bache & all his papers would have been seazd and ought to

be here, but congress are dilly dallying about passing a Bill enabling the President to seize suspisious persons—and their papers— we shall be favourd soon I suppose with the pamphlet written by the Clerk in Talleyrands office— all this however works for good, and will tend to work out our Salvation I hope. I will send the papers as soon as publishd. in the mean time I send you some pamphlets to be distributed for the publick Benifit, and Send one in my Name to mrs Webb with my compliments—
          We are all well but a servant who has been voilently attackd with an inflamitory Soar Throat, & very dangerously sick for several days. We hope he has past the worst.
          the Season has not yet been uncommonly Hot. I am weary of conjectures, so shall say nothing of when it is probable Congress will rise. I believe they will decarle War against the French first.
          Mr Marshalls arrival will hasten the buisness— o mr Gerry! mr Gerry, that You had but been wise enough, & resolute enough to have come too.
          mrs Malony got home yesterday morning, in six days— I have not seen her, I have only heard that She is come— with a kind remembrance to all Friend yours
          
            A A
          
        